Exhibit 99.1 April 8, 2011 FOR IMMEDIATE RELEASE Contact:Laura Ulbrandt(212) 460-1900 LEUCADIA TO PURCHASE ADDITIONAL COMMON STOCK OF JEFFERIES GROUP, INC. New York, New York, April 8, 2011 Leucadia National Corporation (NYSE: LUK) announced today that it has agreed to purchase $125 million of the common stock of Jefferies Group, Inc. (NYSE: JEF) as part of a $500 million common stock offering announced by Jefferies on April 7, 2011. Immediately prior to this offering, Leucadia owned approximately 27.83% of Jefferies.After giving effect to the offering and Leucadia’s purchase of shares, Leucadia will now own approximately 27.54% of Jefferies common stock.
